 


114 HR 2940 RH: Educator Tax Relief Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 236 
114th CONGRESS 1st Session 
H. R. 2940 
[Report No. 114–310] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Reichert (for himself, Mr. McDermott, Mr. Dold, Mr. Pascrell, Mr. Rodney Davis of Illinois, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Ways and Means 
 

October 23, 2015
Additional sponsors: Mr. Denham, Mr. Kind, Mr. Benishek, Mr. Bost, Ms. Hahn, Mr. DeFazio, Mr. Poliquin, Mr. Walden, Mr. Fitzpatrick, Mr. Meehan, Mr. Kilmer, Ms. Lofgren, Ms. McSally, Mr. Murphy of Pennsylvania, Mr. Costello of Pennsylvania, Mr. Kelly of Pennsylvania, Ms. Jenkins of Kansas, Mr. Babin, and Mr. Nugent

 
October 23, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 25, 2015 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to improve and make permanent the above-the-line deduction for certain expenses of elementary and secondary school teachers. 
 
 
1.Short titleThis Act may be cited as the Educator Tax Relief Act of 2015. 2.Deduction for certain expenses of school teachers (a)Deduction made permanentSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, or 2014, the deductions and inserting The deductions. 
(b)Inflation adjustmentSection 62(d) of such Code is amended by adding at the end the following new paragraph:  (3)Inflation adjustmentIn the case of any taxable year beginning after 2014, the $250 amount in subsection (a)(2)(D) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. 
(c)Professional Development ExpensesSection 62(a)(2)(D) of such Code is amended— (1)by striking educator in connection and all that follows and inserting educator—, and 
(2)by inserting at the end the following:  (i)by reason of the participation of the educator in professional development courses related to the curriculum in which the educator provides instruction or to the students for which the educator provides instruction, and 
(ii)in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom.. (d)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 
 
 
October 23, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
